Exhibit 10.2.5

FIFTH AMENDMENT

TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of December 17, 2012 (this
“Amendment”) to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below) is
entered into by and among W.E.T. AUTOMOTIVE SYSTEMS, AG, a German stock
corporation (the “German Borrower”), W.E.T. AUTOMOTIVE SYSTEMS LTD., a Canadian
corporation (together with the German Borrower, the “Borrowers” and each, a
“Borrower”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANC OF AMERICA SECURITIES LIMITED, as administrative
agent (in such capacity, the “Administrative Agent”) and BANK OF AMERICA, N.A.,
as Swing Line Lender and L/C Issuer (“Bank of America”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, Bank of America and the Administrative
Agent are all parties to the Credit Agreement, dated as of March 30, 2011 (as
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders amend and waive certain
provisions of the Existing Credit Agreement and the Lenders are willing to
effect such amendments and waivers, on the terms and subject to the conditions
hereinafter set forth.

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.Certain Definitions. The following terms when used in this Amendment
shall have the following meanings (such meanings to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article III.

“Bank of America” is defined in the preamble.



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“German Borrower” is defined in the preamble.

“Lender” is defined in the preamble.

SECTION 1.2.Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Credit Agreement referred to below are hereby
amended in accordance with this Article II. Except as expressly so amended, the
Existing Credit Agreement shall continue in full force and effect in accordance
with its terms.

SECTION 2.1.Amendments to Article I.

SECTION 2.1.1.Section 1.01 of the Existing Credit Agreement is hereby amended by
adding the following definitions in the appropriate alphabetical order:

“DEG Loan Agreement” means that certain loan agreement made between DEG –
Deutsche Investitions – und Entwicklungsgesellschaft mbH, as lender, and WET
China, as borrower, in the form approved by the Administrative Agent as of the
Fifth Amendment Effective Date, with any changes thereto as may be approved by
the Administrative Agent in its sole and absolute discretion.

“Fifth Amendment Effective Date” means December 17, 2012.

“JCI Patent Acquisition” means the acquisition of certain intellectual property
by the German Borrower pursuant to that certain Mutual Termination Agreement,
dated on or about September 25, 2012, by and between Johnson Controls Technology
Company, a Michigan corporation, and the German Borrower.

“WET China Expansion” means the expansion and improvement by WET China of the
production facilities located in the LangFang Development Zone, the Peoples
Republic of China as further described in the WET China Project Description.



--------------------------------------------------------------------------------

“WET China Project Description” means the description of the WET China
Expansion, as more fully set forth on Schedule 7.02(h) attached hereto.

“WET Mexico” means W.E.T. Sistemas Automotrices S.A. de C.V., a Mexican company
having its registered office at Carr. Presa La Amistad Km 7.5, Parque Industrial
La Paz, Ciudad Acuna, Coahuila, Mexico.

“WET Mexico Lease” means any acquisition or lease of manufacturing facilities by
any Loan Party or WET Mexico in Mexico.

SECTION 2.1.2.The definition of “Alternative Currency Sublimit” in Section 1.01
of the Existing Credit Agreement is hereby amended by deleting the reference to
“€10,000,000” and replacing it with “€20,000,000”.

SECTION 2.1.3.The definition of “Applicable Rate” in Section 1.01 of the
Existing Credit Agreement is hereby amended by amending and restating the table
set forth in such definition in its entirety as follows:

 

Pricing

Level

  

Consolidated

Leverage Ratio

  

Eurocurrency

Rate; Letters of

Credit

  

Commitment Fee

1    <0.50:1.00    1.75%    0.50% 2   

³0.50:1.00 but

<0.75:1.00

   2.25%    0.50% 3    ³0.75:1.00    2.50%    0.50%

SECTION 2.1.4.The definition of “Consolidated Fixed Charge Coverage Ratio” in
Section 1.01 of the Existing Credit Agreement is hereby amended by inserting the
following phrase immediately after the reference to “Section 7.03,” set forth
therein:

“plus (iii) the aggregate amount of all regularly scheduled payments in
connection with the JCI Patent Acquisition,”

SECTION 2.1.5.The definition of “Consolidated Funded Indebtedness” in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated in
its entirety as follows:

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the German Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and



--------------------------------------------------------------------------------

similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) all Attributable Indebtedness, (f) all installment
payments due and payable by the German Borrower in connection with the JCI
Patent Acquisition, (g) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (f) above
of Persons other than the German Borrower or any Subsidiary, and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the German Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the German Borrower or such Subsidiary.

SECTION 2.1.6.The definition of “Letter of Credit Sublimit” in Section 1.01 of
the Existing Credit Agreement is hereby amended by deleting the reference to
“€2,000,000” and replacing it with “€7,000,000”.

SECTION 2.1.7.Clause (b) of the definition of “Screen Rate” in Section 1.01 of
the Existing Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“(b) with respect to Loans denominated in an Alternative Currency, the British
Bankers’ Association Interest Settlement Rate or successor thereto if the
British Bankers’ Association is no longer making an Interest Settlement Rate
available for the relevant currency and period,”

SECTION 2.2.Amendments to Article VII.

SECTION 2.2.1.Section 7.01 of the Existing Credit Agreement is hereby amended by
(i) deleting “and” at the end of clause (k) thereof, (ii) deleting the “.” at
the end of clause (l) thereof and replacing it with “; and”, and (iii) inserting
the following new clause (m) immediately after clause (l) thereof:

“(m) Liens against the assets of WET China granted pursuant to the DEG Loan
Agreement securing the Indebtedness incurred by WET China permitted under
Section 7.03(l).”

SECTION 2.2.2.Section 7.02(c) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(c) Investments of the German Borrower in any Unrestricted Loan Party and
Investments of any Material Subsidiary in the German Borrower or in another
Material Subsidiary (other than any Chinese Subsidiary or WET Ukraine); provided
that, notwithstanding the foregoing, (x) each of the German Borrower and WET
Hungary shall be permitted to make Investments in the form of advance loans and
other similar Indebtedness to WET Ukraine to be used by WET Ukraine (i) for
Capital Expenditures and working capital purposes, but only in an



--------------------------------------------------------------------------------

aggregate amount not to exceed (A) €2,000,000 from May 16, 2011 through
December 31, 2011 and (B) €3,500,000 during any calendar year commencing
January 1, 2012 and thereafter and (ii) for WET Ukraine’s proposed warehouse
expansion, but only in an aggregate amount not to exceed €3,000,000; provided
that the German Borrower shall be permitted to increase its Investment in the
Equity Interest of WET Ukraine in an amount not to exceed €7,000,000, (y) the
German Borrower or any Material Subsidiary shall be permitted to make
Investments in the form of advance loans and other similar Indebtedness to WET
China in connection with the WET China Expansion in an aggregate amount not to
exceed €6,000,000 and (z) the conversion of any past due trade accounts payable
due and payable by WET Ukraine to WET Hungary to Indebtedness, in an aggregate
amount not to exceed €6,500,000, shall be permitted hereunder;”

SECTION 2.2.3.Section 7.03 of the Existing Credit Agreement is hereby amended by
(i) deleting “and” at the end of clause (j) thereof, (ii) deleting the “.” at
the end of clause (k) thereof and replacing it with “;”, and (iii) inserting the
following new clauses (l), (m) and (n) immediately after clause (k) thereof:

“(l) Indebtedness incurred by WET China under the DEG Loan Agreement, in an
aggregate principal amount not to exceed €4,000,000;

(m) Indebtedness incurred or deemed to be incurred in connection with the JCI
Patent Acquisition; and

(n) Guarantees by any Loan Party in connection with the WET Mexico Lease.”

SECTION 2.2.4.Section 7.06(a) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(a)(i) the German Borrower may make Restricted Payments, including in cash
(A) to any other Unrestricted Loan Party that, directly or indirectly, owns an
Equity Interest in the German Borrower and (B) to any other Person in accordance
with the Domination Agreement and (ii) each Material Subsidiary may make
Restricted Payments to the Borrowers, the Subsidiary Guarantors and any other
Unrestricted Loan Party that owns an Equity Interest in such Material
Subsidiary, in each case, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made; provided that WET China shall not make any such Restricted Payment to the
German Borrower or WET Malta at any time during the occurrence and continuance
of an event of default under the DEG Loan Agreement;”

SECTION 2.2.5.Section 7.09 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document, the Domination Agreement or the DEG
Loan Agreement) that (a) limits the ability (i) of any Material Subsidiary to
make Restricted Payments to either Borrower or any Guarantor or to otherwise
transfer property to either



--------------------------------------------------------------------------------

Borrower or any Guarantor, (ii) of any Material Subsidiary to Guarantee the
Indebtedness of either Borrower or any Guarantor or (iii) of either Borrower or
any Subsidiary to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.”

SECTION 2.2.6.Section 7.14 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.03 and refinancings and refundings of such
Indebtedness in compliance with Section 7.03(b), (c) regularly scheduled or
required repayments or redemptions of Indebtedness permitted under
Section 7.03(f) and (i); provided that WET China shall not make any payment on
any such Indebtedness permitted under Section 7.03(f) at any time during the
occurrence and continuance of an Event of Default; provided further that the
German Borrower may reduce any intercompany Indebtedness due and owing from WET
Ukraine at any time and from time to time prior to the due date for regularly
scheduled payments or the maturity thereof solely to the extent such reduction
is made with a corresponding increase of the Equity Interest of the German
Borrower in WET Ukraine and (d) regularly scheduled installment payments in
connection with the JCI Patent Acquisition.”

SECTION 2.2.7.Section 7.17 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“7.17 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, or (b) for the rental or
hire of other real or personal property of any kind under leases or agreements
to lease (excluding Capitalized Leases) having an original term of one year or
more that would cause the direct and contingent liabilities of the German
Borrower and its Material Subsidiaries, on a consolidated basis, in respect of
all such obligations (other than building leases and other such obligations as
lessee as in effect on the Fifth Amendment Effective Date and any refinancings,
refundings, renewals or extensions thereof; provided that the obligations in
connection with the WET Mexico Lease shall not exceed $8,000,000 in the
aggregate) to exceed €2,500,000 payable in any period of 12 consecutive months.”

SECTION 2.3.Amendment to Article VIII.



--------------------------------------------------------------------------------

SECTION 2.3.1.Section 8.01(b) of the Existing Credit Agreement is hereby amended
by deleting the reference to “, 6.18”.

SECTION 2.4.Amendments to Schedules.

SECTION 2.4.1.Schedule 2.01 to the Existing Credit Agreement is hereby amended
in its entirety as set forth on Annex I attached hereto.

SECTION 2.4.2.Schedule 7.02(h) attached hereto as Annex II is hereby added as a
new Schedule 7.02(h) to the Existing Credit Agreement in the appropriate
numerical order.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective on and as of the date first written above
(the “Amendment Effective Date”) when the following conditions have been met:

SECTION 3.1.Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrowers and the Required
Lenders.

SECTION 3.2.Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced,
including fees and expenses of counsel to the Administrative Agent.

SECTION 3.3.Amendment Fee. The Administrative Agent shall have received, for the
ratable benefit of each Lender that has delivered (including by way of facsimile
or email) its executed signature page to this Amendment to the attention of
Miller Smith at Mayer Brown LLP, 214 N. Tryon Street, Suite 3800, Charlotte,
North Carolina 28202, facsimile number: (704) 377-2033, email address:
msmith@mayerbrown.com, at or prior to 5:00 p.m. (Eastern time) on December 13,
2012 (each such Lender, a “Consenting Lender”), according to such Consenting
Lender’s Applicable Percentage (as determined on the Amendment Effective Date
after giving effect to this Amendment), a non-refundable fee in an amount equal
to the product of (a) 0.125% times (b) the sum of (i) the aggregate Revolving
Credit Commitments (as in effect on the Amendment Effective Date) plus (ii) the
aggregate principal amount of Term Loans outstanding (as of the Amendment
Effective Date) which fee shall be deemed fully earned on the Amendment
Effective Date and shall be non-refundable for any reason whatsoever and shall
be in addition to any other fee, cost or expense payable pursuant to the Credit
Agreement.



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1.Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

SECTION 4.2.Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended or waived hereby, including Article X thereof.

SECTION 4.3.Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 4.4.Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 4.5.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH PURPOSES
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK.

SECTION 4.6.Full Force and Effect; Limited Amendment and Waiver. Except as
expressly amended or waived hereby, all of the representations, warranties,
terms, covenants, conditions and other provisions of the Existing Credit
Agreement and the other Loan Documents shall remain unchanged and shall continue
to be, and shall remain, in full force and effect in accordance with their
respective terms. The amendment and waiver set forth herein shall be limited
precisely as provided for herein to the provisions expressly amended or waived
herein and shall not be deemed to be an amendment to or modification or waiver
of any other term or provision of the Existing Credit Agreement or any other
Loan Document or of any transaction or further or future action on the part of
any Loan Party which would require the consent of the Lenders under the Existing
Credit Agreement or any of the Loan Documents.

SECTION 4.7.Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Borrower hereby represents and warrants
to the Lenders that, both before and after giving effect to this Amendment, all
statements set forth in clauses (a) and (b) of Section 4.03 of the Credit
Agreement are true and correct.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

W.E.T. AUTOMOTIVE SYSTEMS, AG, a German stock corporation By:  

/s/ Frithjof Oldorff /s/ Thomas Liedl

  Name: Frithjof Oldorff   Title: COO By:  

/s/ Thomas Liedl

  Name: Thomas Liedl   Title: CFO

W.E.T. AUTOMOTIVE SYSTEMS LTD.,

a Canadian corporation

By:  

/s/ Caspar Baumhauer

  Name: Caspar Baumhauer   Title: CEO

BANC OF AMERICA SECURITIES LIMITED,

as Administrative Agent

By:  

/s/ Paula Beattie

  Name: Paula Beattie   Title: Assistant Vice President

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:  

/s/ David K. Komrska

  Name: David K. Komrska   Title: Senior Vice President JPMORGAN CHASE BANK,
N.A. By:  

/s/ Thomas A. Lakocy

  Name: Thomas A. Lakocy   Title: Senior Banker

 



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Kimberly S. Kersten

  Name: Kimberly S. Kersten   Title: Vice President THE HUNTINGTON NATIONAL BANK
By:  

/s/ Steven J. McCormack

  Name: Steven J. McCormack   Title: Vice President KEYBANK NATIONAL ASSOCIATION
By:  

/s/ John E. Stinson

  Name: John E. Stinson   Title: Senior Vice President

 



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   EUR Term
Loan
Commitment      USD Term Loan
Commitment      Term Loan
Percentage      Revolving
Credit
Commitment      Applicable
Revolving Credit
Percentage  

Bank of America, N.A.

   € 1,750,609.16       $ 2,361,113.44         22.3828742 %     € 4,476,574.84
        22.3828742 % 

JPMorgan Chase Bank, N.A.

   € 1,672,223.67       $ 2,255,391.93         21.3806558 %     € 4,276,131.16
        21.3806558 % 

Comerica Bank

   € 1,672,223.67       $ 2,255,391.93         21.3806558 %     € 4,276,131.16
        21.3806558 % 

The Huntington National Bank

   € 1,489,324.21       $ 2,008,708.44         19.0421466 %     € 3,808,429.32
        19.0421466 % 

KeyBank National Association    

   € 1,236,818.44       $ 1,668,144.26         15.8136676 %     € 3,162,733.52
        15.8136676 % 

Total

   € 7,821,199.15       $ 10,548750.00         100.000000000 %     € 20,000,000
        100.000000000 % 



--------------------------------------------------------------------------------

ANNEX II

SCHEDULE 7.02(h)

WET CHINA PROJECT DESCRIPTION

The Registrant hereby agrees to furnish supplementally a copy of any omitted
Schedule to the Commission upon request.